MEMORANDUM **
Teri James appeals pro se from the district court’s summary judgment for defendants in her 42 U.S.C. § 1983 action alleging violations of the First, Fourth, Fifth, and Fourteenth Amendments. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Universal Health Serv., Inc. v. Thompson, 363 F.3d 1013, 1019 (9th Cir.2004). We affirm.
Because James does not challenge the district court’s bases for dismissing her claims as time-barred and rejecting her equitable tolling arguments, she forfeits any challenge to that determination. See Martin v. City of Oceanside, 360 F.3d 1078, 1081 (9th Cir.2004) (appellant forfeits issues not specifically and distinctly argued in her opening brief).
We do not consider James’s contention that she is entitled to equitable tolling on the basis of defendants’ alleged threats to deny her custody of her daughter if she pursued legal action because she raises this argument for the first time on appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999) (stating that, as a general rule, the court will not consider arguments that are raised for the first time on appeal).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.